By the Court :
It is alleged in the complaint: “That defendant is a corporation created by and under the laws of this State, and organized pursuant to the same, to carry on the fire, marine, and inland *623navigation insurance business in the State of California and elsewhere.” And the Court below found: “ The defendant is and was * * * a domestic incorporation doing an insurance business.”
We have been referred to no provision, and an examination of the statutes relating to insurance incorporations has resulted in the discovery of no provision, of law which would authorize the officers of the defendant to enter into or to carry into effect the contract sued upon. The contract was ultra vires, and neither the corporation or stockholders can be bound by it.
As to the averments contained in the amended complaint, the District Court failed to pass upon the issues presented by them. We cannot here, for the first time, try those issues.
Judgment and order reversed, and cause remanded for a new trial. Eemittitur forthwith.